Citation Nr: 1203963	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-21 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1967 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board remanded the Veteran's appeal in July 2010.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

In November 2011, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he wished to withdraw his appeal for the issue of entitlement to a disability evaluation in excess of 20 percent for service-connected diabetes mellitus, type II.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met for the issue of entitlement to a disability evaluation in excess of 20 percent for service-connected diabetes mellitus, type II.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal for the issue of entitlement to a disability evaluation in excess of 20 percent for service-connected diabetes mellitus, type II, in a November 2011 written communication.  Moreover, the Veteran's representative sent a later November 2011 written communication requesting the Board to honor the Veteran's request to withdraw his appeal.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The issue of entitlement to a disability evaluation in excess of 20 percent for service-connected diabetes mellitus, type II, is dismissed. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


